Citation Nr: 0708555	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed multiple 
myeloma, from which he died in January 2004.  This condition 
was not caused by any incident of service.

2.  The veteran was not exposed to ionizing radiation in 
service.

3.  At the time of the veteran's death, service connection 
was not established for any disabilities.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  A current disability must be related to service or 
to an incident of service origin.  "[A] veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include multiple myeloma.  38 C.F.R. § 
3.311(b)(2)(xx).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran died in January 2004.  A January 2004 death 
certificate listed his cause of death as multiple myeloma.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant asserts that the veteran 
developed multiple myeloma as a result of in-service duties 
which involved frequent exposure to petroleum, and that she 
is therefore entitled to service connection for the cause of 
his death.  She alternatively asserts, through her 
representative, that she is entitled to service connection 
for the cause of his death because his multiple myeloma 
developed as a result of exposure to ionizing radiation in 
service.  Finally, the appellant asserts, through her 
representative, that she is entitled to service connection 
for the cause of the veteran's death under the relaxed 
evidentiary burden applicable in cases involving veterans who 
served in combat.  The Board notes that in a May 1990 
decision, the Board denied the veteran service connection for 
multiple myeloma because no nexus between his multiple 
myeloma and his period of active service had been 
demonstrated.  

In first addressing the applicability of the provisions under 
which a veteran is entitled to a relaxed evidentiary burden 
as a result of serving in combat, the record reflects that 
the veteran served aboard the U.S.S. Neshanic and received 
awards demonstrating service in Asia Pacific during World War 
II, including the Asiatic Pacific Medal with seven stars, the 
World War II Victory Medal, and awards reflecting the 
offshore occupation of Japan.  These awards, however, are not 
necessarily indicative of combat.  Also of record is a lay 
statement written by a serviceman who served aboard the 
U.S.S. Neshanic, which details an incident in June 1944 
during which the U.S.S. Neshanic was attacked by five bomb-
carrying "Japanese Zeros and five Tonys."  While the lay 
statement regarding the attack upon the U.S.S. Neshanic 
suggests that the veteran was exposed to combat in service, 
the veteran's official documentation does not support a 
finding that he engaged in combat with the enemy.  Even if 
the Board were to find that the relaxed evidentiary burden 
under 38 U.S.C.A. § 1154(b) applied to this case, however, 
the disability at issue, multiple myeloma, is not a disease 
consistent with the circumstances, conditions, or hardships 
of combat, for which service incurrence or aggravation may be 
shown by satisfactory lay evidence even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  There is no evidence in this case that 
demonstrates that the veteran developed multiple myeloma as a 
result of either being attacked by the Japanese in June 1944 
or as a result of the offshore occupation of Japan while 
stationed aboard the U.S.S. Neshanic in the Tokyo Bay from 
July to October 1945.  Thus, lay evidence asserting that the 
veteran developed multiple myeloma in or as a result of 
combat service is not sufficient in this case to establish 
the incurrence of multiple myeloma in service, and service 
connection for the cause of the veteran's death therefore may 
not be granted upon this basis.  The Board thus turns to the 
merits of the appellant's claim on alternate bases.

The evidence of record does not show that the veteran 
developed tumors, multiple myeloma, or any chronic blood 
disorders while in service or within any applicable 
presumptive period following his service.  While the evidence 
of record indicates that the veteran's multiple myeloma may 
have existed for as many as four to five years prior to the 
initial clinical diagnosis in October 1986, as stated in a 
June 1989 letter from the veteran's private treating 
physician, the first evidence of treatment for multiple 
myeloma is dated in October 1986, many years after the 
veteran's separation from service.  Because multiple myeloma 
was not diagnosed within the applicable one year presumptive 
period following his separation from service, service 
connection for the cause of the veteran's death on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.309.  

Turning next to the appellant's contention that the veteran's 
multiple myeloma was the result of exposure to ionizing 
radiation, the Board notes that multiple myeloma is among the 
types of diseases listed at 38 C.F.R. § 3.309(d)(2) subject 
to presumptive service connection in radiation-exposed 
veterans.  It is also listed under 38 C.F.R. § 3.311 (b)(2) 
as a radiogenic disease.  The first question before the Board 
is thus whether the veteran meets the criteria for 
qualification as a "radiation-exposed" veteran.  In this 
case, the veteran's service personnel records demonstrate 
that his military occupational specialty was boatswain's 
mate, second class, and that he served aboard the U.S.S. 
Neshanic off the coast of Japan in Tokyo Bay from July to 
October 24, 1945.  There is no evidence, however, 
demonstrating that he participated in a radiation-risk 
activity.  A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, occupation of Hiroshima or Nagasaki 
during World War II, or presence at certain specified sites.  
38 C.F.R. § 3.309 (d)(3).  In a May 1987 letter from the 
Defense Nuclear Agency, it was confirmed that the veteran 
served aboard the U.S.S. Neshanic in Tokyo Bay during the 
occupation of Japan in 1945, but his presence in either 
Nagasaki or Hiroshima could not be verified.  It was possible 
that he may have visited either location, but he had not 
served in either location as a part of his official duties.  
A May 2004 letter added that the U.S.S. Neshanic made one 
trip to Japan, arriving in Tokyo Bay, and departing in 
October 1945.  Tokyo Bay is located approximately 400 miles 
from Hiroshima and 550 miles from Nagasaki.    The Defense 
Nuclear Agency otherwise was unable to confirm the veteran's 
presence in either Hiroshima or Nagasaki.  As the veteran's 
participation in a "radiation-risk activity" has not been 
confirmed, in order to qualify for service connection for the 
cause of the veteran's death as a result of exposure to 
ionizing radiation, there must be evidence documenting the 
level of his radiation exposure, and his multiple myeloma, as 
a "radiogenic" disease, must be determined by the VA Under 
Secretary of Health to be related to ionizing radiation 
exposure while in service, or otherwise be linked medically 
to ionizing radiation exposure while in service. 

In this case, however, while the record reflects that the 
veteran was diagnosed with multiple myeloma in October 1986, 
more than five years after his separation from service, 
because it has not been determined that he was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons or otherwise, and his 
presence in Hiroshima or Nagasaki cannot be conceded, as his 
records establish that he came no closer than 400 miles from 
Hiroshima, it is not necessary to refer the claim to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  Additionally, as there 
is no record of his having been exposed to ionizing 
radiation, there is no need to further assess whether his 
radiogenic disease, multiple myeloma, is related to a 
radiation dose to which he was not exposed in service, and 
service connection for the cause of the veteran's death, as 
secondary to exposure to ionizing radiation, is therefore not 
warranted.

The Board now turns to the final remaining issue of whether 
service connection for the cause of the veteran's death is 
warranted based upon direct causation, including as secondary 
to exposure to petroleum.  As noted above, the veteran's 
service medical records do not show that he developed tumors, 
multiple myeloma, or any chronic blood disorders while in 
service.  Additionally, while his service personnel records 
show that his military occupational specialty was boatswain's 
mate, there is no evidence which demonstrates that he was 
exposed to petroleum or petroleum-based products as a result 
of his service duties.  Even if the veteran was exposed to 
petroleum as a result of his service duties, however, the 
Board finds that there is no probative nexus between exposure 
to petroleum and his development of multiple myeloma, and 
thus the claim for service connection for the cause of the 
veteran's death as secondary to exposure to petroleum will be 
denied.

The evidence of record demonstrates that while the veteran's 
multiple myeloma may have existed for as many as four to five 
years prior to the initial clinical diagnosis, as stated in a 
June 1989 letter from the veteran's private treating 
physician, the first clinical evidence of a diagnosis of or 
treatment for multiple myeloma is dated in October 1986.  
Subsequent treatment records dated to the time of the 
veteran's death in January 2004 show that he had had a 
smoldering myeloma that progressed slowly until the time of 
his death.

In support of her claim, the appellant submitted both an 
August 2004 letter written by the veteran's treating 
physician, in which the physician stated that he had 
conducted some research on the causes of multiple myeloma, 
and the information obtained in the course of his research.  
Among the information obtained was one source which clearly 
stated that exposure to solvents such as petroleum-based 
products increased the risk of developing multiple myeloma.  
Another source, the Myeloma Foundation, in testimony before 
the United States Congress, stated that although there is no 
categorical cause of myeloma, myeloma incidence may be linked 
to prolonged or excessive exposure to toxins or other agents.  
Based upon the information obtained, the physician determined 
that while there was no categorical evidence as to the cause 
of myeloma, it did appear that exposure to petroleum 
distillates was associated with an increased risk.

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Additionally, a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  

In this case, while the medical articles and transcript of 
Congressional testimony submitted by the appellant were 
accompanied by the opinion of a medical expert linking 
exposure to petroleum distillates with an increased risk of 
development of multiple myeloma, and thus carry more 
probative weight than had the articles and testimony been 
submitted alone, the Board finds the August 2004 opinion 
stating that it did appear that exposure to petroleum 
distillates was associated with an increased risk to be too 
speculative to warrant service connection, particularly given 
that this statement was preceded by the statement that there 
was no categorical evidence as to the cause of myeloma.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).  Accordingly, 
service connection for the cause of the veteran's death as 
secondary to exposure to petroleum is not warranted.  

The veteran's service medical records do not show that he 
developed tumors, multiple myeloma, or any chronic blood 
disorders while in service, nor is there medical evidence of 
these conditions for more than 40 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints related to multiple myeloma during the 
veteran's period of active service.  Nor is there evidence 
demonstrating exposure to ionizing radiation or petroleum.  
As there is no evidence of treatment for or complaints 
related to multiple myeloma during service, nor evidence 
demonstrating exposure to ionizing radiation or petroleum, 
the Board finds that a VA examination is not required in this 
case.  Finally, there is no probative evidence establishing a 
medical nexus between military service, to include exposure 
to petroleum, and the veteran's cause of death, as discussed 
above.  Thus, service connection for the cause of the 
veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to petroleum.  However, as a layperson, 
the appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the evidence shows that the veteran developed 
multiple myeloma which led to his death many years after 
service.  This fatal condition was not service-connected, nor 
does any probative medical evidence of record demonstrate 
that it was caused by any incident of service.  The weight of 
the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In January 2004 and several times thereafter, the RO provided 
Pelegrini-compliant notice to the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a November 
2005 re-adjudication of the claim by the RO subsequent to 
receipt of the required notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006). 

The RO has also, in a December 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the appellant.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


